Case 1:19-md-02915-AJT-JFA Document 880 Filed 09/21/20 Page 1 of 1 PageID# 13645




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Alexandria Division


  IN RE: CAPITAL ONE CONSUMER                         )
  DATA SECURITY BREACH LITIGATION                     )         MDL No. 1:19md2915(AJT/JFA)
                                                      )

  This Document Relates to the Consumer Cases



                                      PRETRIAL ORDER #25


         On September 18, 2020, counsel for the parties file a joint motion to amend scheduling

  order to extend the time for expert reports. (Docket no. 870). Having reviewed the motion and

  supporting memorandum, it is hereby

         ORDERED that the expert disclosure dates are modified in the following manner:

                         Event                                               Date
   Plaintiffs' disclosure of expert(s) and expert
                                                                    February 1, 2021
   report(s)
   Defendants' disclosure of expert(s) and expert
                                                                     March 2,2021
   report(s)
   Plaintiffs' disclosure of rebuttal expert
                                                                     March 23,2021
   report(s)
   Completion of depositions of experts or
                                                                     April 20,2021
   rebuttal experts
   Expert discovery closes                                           April 20, 2021


         No other dates in the scheduling order are modified by the entry of this order.

         Entered this 21 st day of September, 2020.
                                                                       /s/
                                                          John F. Anderson
                                                       ,United Gtatfis Magistrate Judge
                                                       John F Anderson
  Alexandria, Virginia                                 United States Magistrate Judge
